EXHIBIT 99.1 RADA Electronic Industries Announces Second Quarter and First Half 2011 Results Gross Profit for the First Half of 2011 Increased by 69%, Totaling $4.4 Million Press Release Source: RADA Electronic Industries Ltd On Tuesday August 30, 2011, 10:00 am EDT NETANYA, Israel, Aug. 30, 2011 (GLOBE NEWSWIRE) RADA Electronic Industries Ltd. (Nasdaq:RADA - News) today announced its financial results for the second quarter and first half ended June 30, 2011. Second Quarter highlights include: · Revenues totaled $5.7 million, compared with $6.8 million in the second quarter of 2010 · Gross profit totaled $1.9 million, compared with $1.7 million in the second quarter of 2010 · Net income totaled $147,000 or $0.02 per share, compared with net income of $70,000 or $0.01 per share in the second of quarter 2010 Second Quarter 2011 Results Revenues totaled $5.7 million, a 16% decrease when compared with $6.8 million in the second quarter of 2010. The decrease can be attributed mainly to a revenue reduction over the quarter from a major integration project in Latin America, which the Company expects will be recovered during the next few quarters. Gross profit totaled $1.9 million, a 14% increase when compared with $1.7 million in the second quarter of 2010. Operating Profit totaled $188,000 compared with $338,000 million in the second quarter of 2010. The reduction in Operating profit can be attributed to a significant increase in R&D expenses ($530,000 during Q2 2011 compared with $211,000 during Q2 2010) when compared with the same quarter of 2010. Financial expenses totaled $32,000, compared with $262,000 in the same quarter of 2010. The reduction can be attributed mainly to a successful hedging policy during 2011. As a result, the Company reported net income of $147,000 or $0.02 per share for the quarter, compared with net income of $70,000 or $0.01 per share, for the comparable quarter in 2010. First Half 2011 Results Revenues totaled $13.5 million, a 19% increase when compared with $11.3 million for the same period in 2010. Gross profit totaled $4.4 million, a 69% increase when compared with $2.6 million for the same period in 2010. Operating profit totaled $730,000, compared with $91,000 for the same period in 2010. Financial expenses totaled $184,000 compared with financial expenses of $541,000 for the same period in 2010. As a result, the Company reported net income of $540,000 or $0.06 per share for the six month period ended June 30, 2011, compared with a net loss of $448,000 or $0.05 per share, for the comparable period in 2010. Management Comment Commenting on the results, Zvika Alon, RADA's Chief Executive Officer said, "We remain on track with our strategic plan for the year. Current projects are ongoing and progressing at a good rate and we continue to invest in our R&D, particularly in our high growth areas - navigation and radar products. Despite the weakened US dollar versus the Israeli Shekel this past quarter, we succeeded to mitigate its impact through hedging activities, which helped us reduce our financial expenses this quarter and increased our net income. "Looking ahead," continued Mr. Alon, "we will continue to pursue large opportunities in the navigation and radar product markets, which we expect to become major growth drivers for the Company in the future." To arrange a call with management to discuss the results, please reach out to our Investor Relations contact, below. About RADA RADA Electronic Industries Ltd. is an Israel-based defense electronics contractor. The Company specializes in the development, production and sales of Inertial Navigation Systems for air and land applications, Ground-based Radars for Anti-Terrorism/Force Protection applications, and Avionics Solutions (Aircraft Avionics Upgrades, ISR Upgrades, Avionics for UAVs, and Digital Video & Data Recorders). Note: Certain statements in this press release are "forward-looking statements" within the meaning of the Private Securities Litigation Act of 1995. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results to differ materially. Such risk uncertainties and other factors include, but are not limited to, changes in general economic conditions, risks in product and technology developments, market acceptance of new products and continuing product demand, level of competition and other factors described in the Company's Annual Report on Form 20-F and other filings with the Securities and Exchange Commission. CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands, except share and per share data ASSETS June 30, 2011 December 31, 2010 Unaudited Audited CURRENT ASSETS: Cash and cash equivalents Restricted cash Trade receivables (net of allowance for doubtful accounts of $ 26 and $ 78 at June 30, 2011 and at December 31, 2010 respectively) Other receivables and prepaid expenses Costs and estimated earnings in excess of billings on uncompleted contracts Inventories Total current assets LONG-TERM RECEIVABLES AND OTHER DEPOSITS PROPERTY, PLANT AND EQUIPMENT, NET OTHER ASSETS: Intangible assets, net Goodwill Total other assets Total assets LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Bank Credit and current maturities of long-term loans Trade payables Other accounts payable and accrued expenses Billings in excess of costs and estimated earnings on uncompleted contracts Total current liabilities LONG-TERM LIABILITIES: Loans from shareholders, net Convertible note from a shareholder, net Accrued severance pay and other long term liability Total long-term liabilities RADA SHAREHOLDERS' EQUITY Share capital Ordinary shares of NIS 0.015 par value - Authorized: 16,333,333 shares at June 30, 2011 and December 31, 2010; Issued and outstanding: 8,915,387 and 8,868,857 at June 30, 2011 and at December 31, 2010 respectively. Additional paid-in capital Accumulated other comprehensive income Accumulated deficit Total RADA shareholders' equity Noncontrolling interest Total equity Total liabilities and equity CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands, except per share data Six months ended June 30, Three months ended June 30, (Unaudited) Revenues Cost of revenues *) Gross profit Operating expenses: Research and development Marketing and selling *) General and administrative Total operating expenses: Operating profit 91 Financial expense, net 32 Consolidated net income (loss) 76 Less: Net (income) loss attributable to Noncontrolling interest 2 Net income (loss) attributable to RADA shareholders Net income (loss) per share: Basic and diluted net income (loss) per share *) Reclassification Contact: Shiri Lazarovich- C.F.O RADA Electronic Industries Ltd Tel: +972-9-8921111 Shiri.Lazarovich@rada.com Investor Relations Contact Ehud Helft/ Porat Saar +1 Rada@ccgisrael.com
